                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DAVID IVEY,

                   Petitioner,                            8:19CV153

      vs.
                                                           ORDER
ASHLEY SACRISTE,

                   Respondent.


      This matter is before me on Petitioner’s Motion to Amend Response. (Filing
No. 33.) Petitioner asks to amend his Response to Respondent’s Answer (filing no.
32) which was filed on March 30, 2020, due to some “typographical errors of a
substantive nature that require correction.” (Filing No. 33.) Upon consideration,

       IT IS THEREFORE ORDERED that: Petitioner’s Motion to Amend
Response (filing no. 33) is granted, and the court will consider the corrected pages
of Petitioner’s Response submitted with his motion in place of the original pages.

      Dated this 2nd day of April, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
